IN THE COMMONWEALTH COURT OF PENNSYLVANIA


R.J.W.,                                 :        SEALED CASE
                             Petitioner :
                                        :
           v.                           :
                                        :
Department of Human Services,           :
                             Respondent :        No. 836 C.D. 2015



                                     ORDER



            NOW, July 5, 2016, upon consideration of petitioner’s application for

reargument en banc, the application is denied.




                                             MARY HANNAH LEAVITT,
                                             President Judge